Citation Nr: 1022290	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  07-02 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1976 to 
June 1990.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

The Board previously referred the case for an expert opinion 
from a psychiatrist with the Veteran's Health Administration 
(VHA).  That opinion was reviewed and is of record.


FINDING OF FACT

The competent evidence fails to demonstrate that the 
Veteran's depression is related to active duty service.


CONCLUSION OF LAW

Depression was not incurred in or aggravated by active duty 
service.  38  U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 
C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2009); see also 73 Fed. Reg. 23,353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

After careful review of the claims file, the Board finds that 
the letters dated in May 2005 and March 2006 fully satisfied 
the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this regard, these letters advised the Veteran what 
information and evidence was needed to substantiate the 
claims decided herein.  These letters also requested that the 
Veteran provide enough information for the RO to request 
records from any sources of information and evidence 
identified by the Veteran, as well as what information and 
evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  

On March 3, 2006, the Court issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), which held that the 
VCAA notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The March 2006 letter 
provided this notice to the Veteran.  

The Board observes that the May 2005 letter was sent to the 
Veteran prior to the November 2005 rating decision.  The VCAA 
notice with respect to the elements addressed in this letter 
was therefore timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  VCAA notice in accordance with Dingess, 
however, was sent after the initial adjudication of the 
Veteran's claim.  Nevertheless, the Board finds this error 
nonprejudicial to the Veteran.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  In this regard, the notice provided in 
the March 2006 letter fully complied with the requirements of 
38 U.S.C.A. § 5103(a) (2007), 38 C.F.R. § 3.159(b) (2009), 
and Dingess, supra, and after the notice was provided the 
case was readjudicated and a December 2006 statement of the 
case (SOC) was provided to the Veteran.  See Pelegrini II, 
supra; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a 
(supplemental) statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).  

Therefore the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence in needed.
The Board finds that VA has also fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2008).  In this regard, 
the Veteran's service treatment records, VA treatment records 
and private treatment records are associated with the claims 
folder.  

The Board recognizes a duty to provide a VA examination when 
the record lacks evidence to decide the Veteran's claim and 
there is evidence of (1) a current disability, (2) an in-
service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  38 C.F.R. 
§ 3.159(c)(4)(i) (2008); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  A VA opinion with respect to the issue 
on appeal was obtained in a September 2005 compensation and 
pension examination (C&P).  38 C.F.R. § 3.159(c) (4).  
Additionally, an opinion was sought from a psychiatrist with 
the Veteran's Health Administration (VHA) in February 2010.  
To that end, when VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination 
or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  As noted below, the Board finds that the VA 
opinions obtained in this case are more than adequate, as 
they are predicated on a full reading of the service and VA 
medical records in the Veteran's claims file.  They consider 
all of the pertinent evidence of record and provide a 
complete rationale for the opinions stated, relying on and 
citing to the records reviewed.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met.  38 C.F.R. § 3.159(c) (4) (2009).   

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131 (West 2002); 38 C.F.R. § 3.303(a) (2009).  
As a general matter, service connection for a disability on 
the basis of the merits of such a claim requires (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  That a disease or injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that disease or injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b) 
(2009).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a Veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).

The record reflects that the Veteran does not have the 
requisite medical expertise to diagnose his claimed disorder 
or render a competent medical opinion regarding its cause.  
Consequently, his assertion is afforded no probative value 
regarding the question of whether he has depression that is 
related to service.  Thus, competent medical evidence showing 
that he has a claimed disorder that is related to service is 
required.    

The Veteran requests service connection for depression.  The 
Veteran contends that he currently has depression that is 
related to incidents of depression he experienced while in 
active service.

The medical evidence of record reveals that there is a 
current diagnosis of depression.  According to the September 
2005 C&P examination, the Veteran currently has an Axis I 
diagnosis of chronic, reactive depression.  As such the Board 
finds that the Veteran has a current disability as required 
under 38 C.F.R. § 3.303(a) (2009).

After a careful review of the record, the Board concludes 
that the competent evidence of record, however, does not 
demonstrate that the Veteran's depression is related to his 
military service.  The Board notes that the Veteran's service 
treatment records contain three complaints of depression 
dating December 1976, January 1977 and July 1977.  The 
December 1976 treatment record indicates that the Veteran 
complained of being on the verge of a mental breakdown.  The 
Veteran stated that he had been depressed since his mom died, 
prior to his having entered active duty service, and that his 
depression had increased after his arrival in South Korea.  
The Veteran was diagnosed with probable depression.  In 
January 1977, the Veteran was again seen for depression.  He 
stated that he remembered losing his mom and kept going back 
to that incident in his mind.  The examiner believed the 
Veteran to be a threat to his own life and diagnosed him with 
acute depression.  In July 1977, the Veteran was found crying 
uncontrollably and brought in to be watched overnight because 
he was very depressed after finding his girlfriend with 
someone else.  The examiner in the September 2005 C&P 
examination noted these in-service incidents and stated that 
these diagnoses indicated that the Veteran was experiencing 
reactive depression in response to some stressor in his 
personal life.  While the Veteran did complain of depression 
in service, there is no evidence that the Veteran's 
depression was chronic.  The Veteran was on active duty until 
1990 and there were no other depressive episodes noted in his 
service treatment records for the duration of his active duty 
service.  Additionally it is noted that his January 1990 
separation examination does not note that the Veteran suffers 
from any depression or excessive worry.  As noted above, that 
an injury occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  38 C.F.R. 
§ 3.303(b) (2009).  

Competent medical evidence shortly after service separation 
indicates that the Veteran has experienced various periods of 
depression since service.  Records indicate that the Veteran 
has attempted suicide multiple times including in 1991 by 
stabbing himself with a knife and walking into traffic, in 
1998 by putting a plastic bag over his head, and in 2000 by 
jumping out a second story window.  In 2005, the Veteran was 
admitted to a private behavioral center for attempting to 
kill himself by overdose following the discovery that his 
girlfriend had a miscarriage.  He was previously admitted 
with regard to treatment for depression in 1990 and 1999.  
The Board notes that the Veteran has also undergone treatment 
for substance abuse multiple times and that his depressive 
episodes and suicide attempts often, though not always, 
coincide with his excessive substance abuse.  The examiner in 
the September 2005 C&P examination acknowledges these post 
service incidents of depression and notes that the incidents 
are sporadic and generally reactive to some event in the 
Veteran's personal life.  

With regard to the etiology of the Veteran's depression, the 
examiner in the September 2005 C&P examination opined that 
the Veteran's depression is less likely than not caused by or 
the result of his military service.  The examiner further 
explained that the Veteran was, and still is, experiencing 
sporadic reactive depression based on events in his life that 
have no relationship to his military service.  

Noting the VA examiner's opinion that the Veteran's 
depression was sporadic and reactive to stressful events in 
the Veteran's life, rather than the chronic continuation of 
depression suffered in service, the Board referred the case 
for an expert opinion from a psychiatrist with the Veteran's 
Health Administration (VHA).  The specialist, agreeing with 
the September 2005 C&P examiner, offered the opinion that it 
is less likely than not that the Veteran's chronic reactive 
depression is related to the depression suffered while in 
active duty service.  Specifically, the VHA psychiatrist 
noted that the episodes of depression that the Veteran 
suffered in service were in reaction to specific events and 
appeared to be compartmentalized.  The VHA psychiatrist 
acknowledged the post-service private treatment records dated 
April 2005 that note that the Veteran became depressed after 
being discharged from the Army because he was unable to re-
enlist.  However, the VHA psychiatrist also notes that post-
service episodes of depression are also complicated by the 
Veteran's profound alcohol dependence, noting another private 
psychiatrist's diagnosis of substance induced mood disorder 
and alcohol dependence.  After reviewing the entirety of the 
record, as noted above, the examiner determined that the 
Veteran's history of disabling episodes of depression are 
less likely than not caused by or the result of his military 
service.  As such, the Board finds that the VHA 
psychiatrist's opinion coupled with the September 2005 VA 
examiner's opinion that the Veteran's depression is reactive 
to stressful events in his life and not related to the 
episodes of depression he experienced while in service, 
provides a negative nexus between the Veteran's current 
diagnosis of chronic reactive depression and his active duty 
service.  Therefore, the Board finds that service connection 
for chronic reactive depression must be denied.

Finally the Board notes the Veteran's contentions that he 
suffers from depression that is related to his active duty 
service and while the Veteran as a lay person is competent to 
provide evidence regarding injury and symptomatology, he is 
not competent to provide evidence regarding diagnosis, 
including the severity of a disease or disorder, or etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Moreover, 
there is contemporary evidence that contradicts the Veteran's 
current statements.  Contemporary evidence, with respect to 
the Veteran's active duty service, indicates that even the 
Veteran did not consider his in-service episodes of 
depression to be indicative of psychological problems.  In 
this regard, it is noted on the January 1990 separation 
examination that the Veteran gave a negative response to 
questions regarding "depression or excessive worry" and 
"nervous trouble of any sort."  See Curry v. Brown, 7 Vet. 
App. 59, 68 (1994) (contemporaneous evidence has greater 
probative value than history as reported by the Veteran).

The Board acknowledges that lay statements may be competent 
to support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  However only a medical professional can provide 
evidence of a diagnosis or etiology of a disease or disorder.  
The contemporary evidence coupled with the fact that the 
Veteran is not competent to diagnose or provide etiology of a 
diagnosis, result in the Veteran's current statements being 
afforded no probative value with respect to the medical 
question of whether his depression is related to his active 
duty service.

In this case, no probative competent evidence exists of a 
relationship between currently diagnosed depression and the 
Veteran's active duty service.  Rather, the competent 
evidence of record, to include the September 2005 C&P 
examiner's and the February 2010 VHA psychiatrist's negative 
nexus opinions, preponderates against a finding that the 
Veteran has depression related to service or any incident 
thereof, and accordingly service connection for depression 
must be denied.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303 
(2009).  As a preponderance of the evidence is against the 
Veteran's claim of service connection for depression, the 
benefit-of-the-doubt doctrine is inapplicable.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Entitlement to service connection for depression is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


